DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 3/21/2022.  Claims 1, 3-12 and 14-22 are pending.  Claims 2 and 13 have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 8-12, 14-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, USPAT No. 9,575,763, Priyadarshi, PGPUB No. 2017/0090930 and further in view of Sakalis, PGPUB No. 2020/0301712.


	In regards to claim 1, Fleischman teaches “A processor” (Column 3, lines 28-33:  wherein a processor is disclosed) “comprising: front-end circuitry including branch prediction circuitry to indicate a speculative instruction path and a fetch unit to fetch instructions from a memory or instruction cache in accordance with the speculative instruction path” (Column 3, lines 28-67:  wherein front-end circuitry comprises branch prediction circuitry (element 108) to indicate a speculative path and a fetch unit (element 106) to fetch instructions from an instruction cache in accordance with the speculative path (See Fig. 1:  wherein the combination of components 106, 108 and 110 are considered to be front-end circuitry))
“an out-of-order cluster including first instruction processing resources including allocation circuitry to allocate execution resources to be used to execute the instructions of the speculative instruction path and an instruction dispatcher to perform out-of-order dispatching of the instructions for execution” (Column 4, lines 5-51 and Column 5, lines 14-48:  wherein an out-of-order cluster comprises a rename unit (element 116) to allocate physical registers (element 124) to be used to execute the instructions of the speculative path and a scheduler (element 118) to dispatch instructions to perform out-order-execution.  Wherein the combination of elements 116 and 118 are an out-of-order cluster as they are a group of components close together which are used in out-of-order processing (see Fig. 1 and Column 1, lines 15-23 for clarity about out-of-order scheduling)) “back-end circuitry including a plurality of functional units to execute the instructions of the speculative instruction path, the plurality of functional units to perform out-of-order execution of the instructions” (Column 4, lines 5-6, 52-61 and Column 5, lines 13-30:  wherein a plurality of functional units (element 120) execute instructions of the speculative path, and the functional units perform out-of-order execution (see Fig. 1 and Column 1, lines 15-23 for clarity about out-of-order execution of instructions)) “and in-order resource deallocation circuitry to deallocate the first instruction processing resources in order by delaying deallocation of the first instruction processing resources of the out-of-order cluster until at least a first of the instructions of the speculative instruction path associated with the first instruction processing resources becomes non-speculative.” (Column 2, lines 51-60, Column 4, lines 34-51, Column 5, lines 13-67 and Column 6, lines 21-52:  wherein finite state machine (element 205) deallocates the first processing resources (element 116 and 118) in reverse program order by delaying deallocation of the first processing resources of the out-of-order cluster (elements 116 and 118) until at least a first instruction  (speculative branch) of the plurality of instructions of the mis-predicted instruction path associated with the first processing resources become non-speculative.  Wherein the speculative branch of the speculative path become non-speculative once it has been determined that the speculative branch was mispredicted (i.e. based on determining the actual satisfying condition for the speculative branch after the branch has executed) and instructions are flushed from a pipeline.  Wherein the deallocation of resources does not occur until after misprediction has been detected and the flush has occurred (See Column 7, lines 65-67 and Figs. 2-4)) 
	 Fleischman does not teach “an in-order queue coupled to the front end circuitry, the in-order queue to store instructions of the speculative instruction path provided from the front end circuitry” nor “deallocate the first instruction processing resources in program order by maintaining a shadow tail for the in-order queue to delay deallocation of the first instruction processing resources of the out-of-order cluster until at least a first plurality of the instructions of the speculative instruction path associated with the first instruction processing resources becomes non-speculative.”
	Priyadarshi teaches “an in-order queue coupled to the front-end circuitry, the in-order queue to store instructions of the speculative instruction path provided from the front-end circuitry” ([0024 and 0026]:  wherein a queue (element 118) is coupled to front-end circuitry (element 116), and the queue (element 118) stores instructions provided from front-end circuitry (element 116).  Wherein a queue data structure is one in which operates as first-in-first out structure, and therefore a queue implicitly includes an order and is therefore an in-order queue (Note:  Fleischman teaches instructions of a speculative path and the overall combination of references would teach storing speculative instructions in an in-order queue))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Fleischman to include an in-order queue coupled to front-end circuitry as the processor of Priyadarshi.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using an instruction queue to buffer instructions which are transmitted from a front-end of a processor to a back-end of a processor) to a known device (processor of Fleischman which includes a front-end and a back-end) ready for improvement to yield predictable results (using an instruction queue to buffer data transmitted from a front-end to a back-end) for the benefit of using a queue data structure to efficiently manage the order of instructions sent from a front-end to a back-end of a processor. (MPEP 2143, Example D)
	The overall combination of Fleischman and Priyadarshi does not teach “deallocate the first instruction processing resources in program order by maintaining a shadow tail for the in-order queue to delay deallocation of the first instruction processing resources of the out-of-order cluster until at least a first of the instructions of the speculative instruction path associated with the first instruction processing resources becomes non-speculative.” Fleischman discloses circuitry that deallocates the first processing resources in reverse program order using circuitry to delay deallocation until speculative instructions become non-speculative.  However, Fleischman includes no discussion of the circuitry maintaining a shadow tail for an in-order queue to delay deallocating resources in program order. 
	Sakalis discusses deallocating a processing resource in program order by maintaining a shadow tail for an in-order queue to delay deallocation of the processing resource until an instruction of a speculative instruction path associated with the processing resource becomes non-speculative ([0043-0044, 0055 and 0072]: wherein a tail of a shadow buffer (in-order queue) is maintained in order to delay deallocation of instructions from a release queue in program order until an instruction of a speculative path (shadow casting instruction) associated with the release queue becomes non-speculative.  Wherein the tail of the shadow buffer is used to create entries in the shadow buffer in order to track when instructions are no longer speculative and can be released (see [0026, 0029-0030, Figs. 3 and 7 for further clarity])) The combination would have a processor like Fleischman and Priyadarshi, that delays deallocation of resources until speculative instructions become non-speculative and uses an in-order queue to store speculative instructions, that would use an in-order queue to track when speculative instructions become non-speculative as taught in Sakalis.  One of ordinary skill in the art would have been motivated to use a shadow buffer to track the speculative state of instructions for the benefit of efficiently determining when instructions are non-speculative in order to efficiently prevent visible microarchitectural changes until speculation is verified (See Sakalis [abstract, 0026, 0029 and 0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Fleischman and Priyadarshi to utilize a shadow buffer (in-order queue) to track the speculative state of instructions to determine when instructions become non-speculative as taught in Sakalis.  It would have been obvious to one of ordinary skill in the art because using a shadow buffer to track the speculative state of instructions enables a system to selectively protect program execution against attacks that are designed to take advantage of unsafe (speculative) instructions (See Sakalis [0035]).

	Claim 12 is similarly rejected on the same basis as claim 1 above, as claim 12 is the method corresponding to the processor of claim 1 above.

	In regards to claim 3, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the first instruction processing resources are to be reallocated to one or more additional instructions.” (Fleischman:  Column 4, lines 12-33 and Column 5, lines 13-30:  wherein the rename unit and scheduler resources are reallocated to one or more additional instructions of the correct branch path (for example branch path C) after the resources have been deallocated for the mis-predicted branch path B)

	Claim 14 is similarly rejected on the same basis as claim 3 above, as claim 14 is the method corresponding to the processor of claim 3 above.

	In regards to claim 4, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 3” (see rejection of claim 3 above) “wherein when in response to detecting that the speculative instruction path was mis-predicted” (Fleischman:  Column 5, lines 13-30:  wherein in response to detecting that speculative branch path B was mis-predicted) “the in-order resource deallocation circuitry to delay reclamation of the first instruction processing resources until the mis-predicted instructions of the speculative instruction path become non- speculative.” (Fleischman:  Column 5, lines 13-30, 49-67 and Column 6, lines 1-52:  wherein the finite state machine (element 205) delays reclamation of the rename unit and scheduler entries until the mis-predicted instructions become non-speculative (i.e. the instructions have been mispredicted and flushed).  The finite state machine (element 205) delays reclamation of the resources because the resources cannot be reclaimed until the resources are deallocated by the finite state machine, and the resources are not deallocated until the mispredicted instructions are flushed from the pipeline)  

	Claim 15 is similarly rejected on the same basis as claim 4 above, as claim 15 is the method corresponding to the processor of claim 4 above.

	In regards to claim 5, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the in-order resource deallocation circuitry is to delay deallocation of entries of the in-order queue associated with the speculative instruction path until the instructions of the speculative instruction path are determined to be non-speculative.” (Sakalis [0060-0062]:  wherein deallocation of entries of shadow buffer (in-order queue) associated with speculative instructions is delayed until the instruction are determined to be non-speculative because the buffer is not emptied until all instructions have been determined to be non-speculative (see also paragraphs [0053-0059 and Figs. 3 for further clarity) (Note: the overall combination of all the references in claim 1 teach the in-order resource deallocation circuitry maintaining the in-order queue and therefore the overall combination of references teaches the above limitations))

	Claim 16 is similarly rejected on the same basis as claim 5 above, as claim 16 is the method corresponding to the processor of claim 5 above.

	In regards to claim 8, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the front-end circuitry also includes: a decoder to decode each instruction of the speculative instruction path into one or more microoperations” (Fleischman:  Column 3, lines 50-67 and Column 4, lines 1-12:  wherein the front-end circuitry comprises a decoder (element 110) to decode each instruction of the speculative path into one or more microoperations) “wherein each instruction stored in the in-order queue” (Priyadarshi [0024 and 0026]:  wherein a queue (element 118) is coupled to front-end circuitry (element 116), and the queue (element 118) stores instructions provided from front-end circuitry (element 116)) “each instruction dispatched by the instruction dispatcher, and each instruction executed by the functional units includes the one or more microoperations.” (Fleischman:  Column 4, lines 23-33 and 52-61:  wherein each instruction dispatched by the scheduler (element 118) and each instruction executed by functional units (element 120) comprise the one or more microoperations)

	Claim 19 is similarly rejected on the same basis as claim 8 above, as claim 19 is the method corresponding to the processor of claim 8 above.

In regards to claim 9, the overall combination of Fleischman, Priyadarshi and Sakalis thus far teaches “The processor of claim 8” (see rejection of claim 8 above) “wherein the instruction dispatcher includes a port to dispatch the microoperations to a corresponding plurality of the functional units.” (Fleischman:  See Fig. 1:  wherein the scheduler (element 118) comprises a port connected to a bus which is used to dispatch the microoperations to a corresponding plurality of the functional units (see Column 4, lines 1-33))  
	Fleischman does not explicitly teach “wherein the instruction dispatcher comprises a reservation station.”  However, Fleischman teaches that the processor (element 100) can include reservation stations (See Column 4, lines 12-14).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scheduler of Fleischman to include a reservation station.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (including a reservation station in a scheduler) to a known device (processor of Fleischman which includes a scheduler) ready for improvement to yield predictable results (a scheduler which comprises a reservation station) for the benefit of using a reservation station which can provide dynamic instruction scheduling. (MPEP 2143, Example D)
The overall combination of Fleischman, Priyadarshi and Sakalis thus far does not teach “a reservation station including a plurality of ports to dispatch the microoperations to a corresponding plurality of the functional units.”  The combination of references thus far teaches a scheduler which comprises a reservation station, but does not explicitly teach the reservation station comprising a plurality of ports.
Priyadarshi teaches “a reservation station comprising a plurality of ports to dispatch the microoperations to a corresponding plurality of the functional units.”  ([0024 and 0028]:  wherein a reservation station (element 140) comprises a plurality of ports, connected through a plurality of buses (elements 142), to dispatch microoperations to a plurality of functional units (see Fig. 1))
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservation station of Fleischman to include a plurality of ports as the reservation station of Priyadarshi.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (including multiple ports on a reservation station) to a known device (reservation station of Fleischman) ready for improvement to yield predictable results (a reservation station that comprises a plurality of ports to dispatch a plurality of microoperations) for the benefit of using multiple dispatch ports to dispatch microoperations in parallel. (MPEP 2143, Example D)

	Claim 20 is similarly rejected on the same basis as claim 9 above, as claim 20 is the method corresponding to the processor of claim 9 above.

In regards to claim 10, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 9” (see rejection of claim 9 above) “further comprising: a reorder buffer (ROB) to maintain an indication of a program order of a first plurality of instructions” (Fleischman:  Column 4, lines 12-14 and Column 5, lines 31-67:  wherein retire queue (element 200) maintains an indication of a program order of the first plurality of instructions (See Fig. 2; note the retire queue of Fig. 2 is a detailed version of the retire queue (element 112 ) of Fig. 1)) “wherein the in-order resource deallocation circuitry is to determine the program order from the ROB.” (Fleischman:  Column 5, lines 30-67 and Column 6, lines 1-52:  wherein the finite state machine (element 205) determines the program order from the retire queue (element 200))

	Claim 21 is similarly rejected on the same basis as claim 10 above, as claim 21 is the method corresponding to the processor of claim 10 above.

	In regards to claim 11, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 10” (see rejection of claim 10 above) “further comprising: retirement circuitry coupled to the ROB” (Fleischman:  See Fig. 1:  wherein architectural state map (element 126) is coupled to retire queue (element 112)) “the retirement circuitry to commit results of the first plurality of instructions following execution and a determination that the first plurality of instructions is non-speculative.” (Fleischman:  Column 4, lines 62-67 and Column 5, lines 1-63:  wherein the architectural state map commits results by updating committed state values corresponding to a first plurality of instructions following execution and determination that the instructions were down a correctly predicted path (at this point they are considered non-speculative))

	Claim 22 is similarly rejected on the same basis as claim 11 above, as claim 22 is the method corresponding to the processor of claim 11 above.


4.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, Priyadarshi, Sakalis and further in view of Kitchin, PGPUB No. 2015/0186285.

	In regards to claim 6, the overall combination of Fleischman, Priyadarshi and Sakalis teaches “The processor of claim 1” (see rejection of claim 1 above).
	The overall combination of Fleischman, Priyadarshi and Sakalis does not teach “further comprising: speculative instruction de-prioritization (SID) circuitry to monitor execution of the instructions of the speculative instruction path and to ensure that the instructions of the speculative instruction path do not block older instructions from using execution resources.”
	Kitchin teaches “further comprising: speculative instruction de-prioritization (SID) circuitry/logic to monitor execution of the instructions of the speculative instruction path and to ensure that the instructions of the speculative instruction path do not block older instructions from using non-pipelined execution resources.” ([0055-0057 and 0077]:  wherein L/S resync predictor (element 104) monitors execution of speculative memory operations to ensure that the speculative memory operations do not block older memory instructions from executing using execution unit (Note:  Fleischman teaches the speculative path of instructions and the overall combination of references teaches the limitations above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Fleischman, Priyadarshi and Sakalis to include an L/S resynchronization predictor as the processor of Kitchin.  It would have been obvious to one of ordinary skill in the art because using the predictor can be used for the benefit of reducing the overall impact of cache misses and read-after-write resynchronization exception penalties (Kitchin [0067]). 

	Claim 17 is similarly rejected on the same basis as claim 6 above, as claim 17 is the method corresponding to the processor of claim 6 above.

5.	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, Priyadarshi, Sakalis, Kitchin and further in view of Wang, PGPUB No. 2004/0154012.

	In regards to claim 7, the overall combination of Fleischman, Priyadarshi, Sakalis and Kitchin “The processor of claim 6” (see rejection of claim 6 above) “wherein the SID circuitry” (Kitchin [0055-0057 and 0077]:  wherein L/S resync predictor (element 104)).
	The overall combination of Fleischman, Priyadarshi, Sakalis and Kitchin does not teach “prevent one or older instructions from reusing data cached within a cache subsystem by younger speculative instructions.” 
	Wang teaches “prevent one or older instructions from reusing data cached within a cache subsystem by younger speculative instructions.” ([0050, 0070, 0081 and 0112]:  wherein circuitry (element 475) prevents an older instruction from reusing bypassed cache data used (stored) by younger speculative store instructions (See figs 2 and 6))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Fleischman, Priyadarshi, Sakalis and Kitchin to prevent older instructions from reusing cached speculative data as taught in Wang.  It would have been obvious to one of ordinary skill in the art because preventing an older instruction from reusing speculative data cached by a younger instruction can be used for the benefit of avoiding data hazards and processing of erroneous data stored by speculative instructions. 

	Claim 18 is similarly rejected on the same basis as claim 7 above, as claim 18 is the method corresponding to the processor of claim 7 above.

Response to Arguments
6.	Applicant's arguments filed on 3/21/2022, with regards to the previous 35 USC 103 rejection(s) of similar claims 1 and 12, have been fully considered but they are not persuasive.  Therefore, the previous 35 USC 103 rejection in view of Fleischman, Priyadarshi and Sakalis has been maintained.  Further, dependent claims 3-11 and 14-22 remain rejected at least based on their dependencies upon claims 1 and 12 above.

7.	Applicant argues, on page 6 of the remarks filed on 3/21/2022, in the substance that:
	“In response, it is respectfully argued that independent claims 1 and 12, and therefore all of their dependent claims, are patentable over the combination of Fleischman, Priyadarshi, and Sakalis at least because Fleischman teaches away from "in-order resource deallocation circuitry to deallocate the first instruction processing resources in program order" (as required by claim 1) and "deallocating the first instruction processing resources in program order" (as required by claim 12) by describing deallocation of resources in reverse program order (see, e.g., Fleischman column 6, lines 21-52, with emphasis added).”

	It appears that the applicant is arguing that Fleischman teaches away from the claimed “in-order resource deallocation circuitry to deallocate the first instruction processing resources in program order” because Fleischman teaches deallocating first program resources in reverse program order.  The examiner agrees that Fleischman alone does teach deallocating resources in reverse program order, however, the modification presented under the 103 rejection would teach deallocating processing resources in program order because the reference Sakalis is used for that teaching.
	In particular, Sakalis teaches deallocating a process resource in program order by maintaining a shadow tail for an in-order queue to delay deallocation of the processing resource until an instruction of a speculative instruction path associated with the processing resource becomes non-speculative ([0043-0044, 0055 and 0072]: wherein a tail of a shadow buffer (in-order queue) is maintained in order to delay deallocation of instructions from a release queue in program order until an instruction of a speculative path (shadow casting instruction) associated with the release queue becomes non-speculative.  Wherein the tail of the shadow buffer is used to create entries in the shadow buffer in order to track when instructions are no longer speculative and can be released (see [0026, 0029-0030, Figs. 3 and 7 for further clarity])).
	The combination of Fleischman and Sakalis would teach using in-order deallocation circuitry as taught in Fleischman which would deallocate resources in program order, opposed to reverse program order, as taught in Sakalis.  In particular the reference of Sakalis is being brought in to teach the use of deallocating using a shadow tail of a shadow buffer to deallocate instructions from a release queue in program order.  Therefore, the combination would clearly modify Fleischman to use such a shadow tail of a shadow buffer to deallocate resources in program order.
	Furthermore, one of ordinary skill in the art would have seen the combination as a simple substitution of one known technique (deallocating resources in program order as taught in Sakalis) for another (deallocating resources in reverse program order as taught in Fleischman) to obtain predictable results (deallocating processing resources of Fleischman in program order) (MPEP 2143, Example B).  Or alternatively, it would have been obvious to one of ordinary skill in the art because it would have been a mere reversal of parts; deallocating resources starting from an oldest instruction opposed to starting from a youngest instruction (See MPEP 2144.04VI, A).
	Additionally, MPEP 2145(X)(D)(1) states “A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)” … Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
	Therefore, based upon the above citations of the MPEP it is clear that simply because a prior art reference teaches an alternative to the claimed invention it does not constitute a teaching away from the claimed invention because the disclosure of the prior art reference (i.e. disclosure of Fleischman) does not criticize, discredit, or otherwise discourage the solution of the applicants claimed invention.

8.	The examiner suggests the applicant amend the claims with further details from paragraph [0165] which further describe the description of Fig. 21. In particular, how the in-order queue uses the head, tail and shadow tail pointers (elements 2102-2104) to indicate which instructions are non-speculative, have been allocated to a ROB entry and have not been allocated to a ROB entry.  These further amendments should distinguish the use of the deallocating using the claimed in-order queue over the prior art references.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183